Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statements (IDSs) filed on 12/16/2019 and 10/07/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 12/16/2019 have been considered and approved by the examiner.
Claim Objections
Claims 6-10 are objected to because of the following informalities:  
The phrase, “to reduce electromagnetic interference ("EMI") of the interference with respect to operation”, as recited in claim 6 seems to imply that it is the interference interfering with another interference that the Applicant wishes to avoid. It is suggested that the words, “of the interference” be stricken. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “the wire bond wires arranged to shield one or more frequencies” is unclear with regard to how it further limits the remainder of the claim. In particular, any arrangement of the plurality of bond wires recited here would shield one or more frequencies.
Regarding claim 14, the limitation, “an arrangement to shield one or more frequencies of electromagnetic interference (EMI) or Radio Frequency Interference (RFI)”, is unclear with regard to how it further limits the remainder of the claim. In particular, any arrangement of the plurality of bond wires recited here would shield one or more frequencies of possible interference.
References Cited
The references of interest are cited:
(i) Chandra et al. (US 20110140283 A1) shows in Fig. 2, a substrate (212) having an upper surface and a lower surface opposite the upper surface; and in ¶0042, Chandra discloses that the through conductors (218) within the interconnect substrate (204), the base substrate (206), and the interposer substrate (102) collectively can provide a radio frequency (RF) shielding ring or cage around electronic components.
(ii) TAM (US 20160020177 A1) discloses manufacturing a radio frequency shielding cavity.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816